Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated  by Knippels et al. 4901981.
Knipples et al discloses the claimed invention as recited in the cliaims as shown below:

1.    (Currently Amended) A staple removing device configured to remove a staple of a paper bundle bound by the staple comprising:

3 on which the paper bundle is loaded, the loading portion comprising a loading surface: and

a pressing member 48 configured to press the paper bundle to the loading portion, the pressing member including a pressing surface facing the loading surface such that the paper

bundle is pressed between the pressing surface and the loading surface,

wherein the pressing member comprises a staple support portion configured to position the staple at a removing position by-allewiag at which the staple te-abuf abuts against the staple support portion,

2.    (Currently Amended) The staple removing device according to claim 1. comprising an insertion member 34 w-hfeh-advances in a state-ef-beiug configured to move to a position at. which the insertion member is inserted between the paper bundle and the staple,

wherein the pressing member comprises a paper support portion at a position which opposes the insertion member via the paper bundle,

3.    (Original) The staple removing device according to claim 2,

See Fig.2


4. (Currently Amended) The staple removing device according to claim 2,

wherein the paper support portion extend extends toward the staple support portion from an edge portion on an upstream side in an advancing direction of the insertion member in an opening portion formed in the pressing member. See Fig.2 and Fig.1

6.    (Newr) The staple removing device according to claim 2, wherein the insertion member is configured to move relative to the staple support portion. . See Fig.2 and Fig.1


7.    (New) The staple removing device of claim 1, comprising an insertion member which is movable relative to the staple support portion, and wherein the insertion member is configured to move toward the staple support portion to a position at which the insertion member is inserted between the paper bundle and the staple. . See Fig.2 and Fig.1


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 16, 2021